ABRUZZO, District Judge.
This is a motion by the bankrupt to sustain the petition to review and to reverse the order of the Referee, denying the discharge in bankruptcy.
On July 11, 1940, an order was entered by the City Court, directing the bankrupt to pay $2 each week until a judgment obtained against him was paid in full.
On July 12, 1940, the bankrupt filed a voluntary petition in bankruptcy and was adjudicated. On August 22, 1940, this Court entered an order staying the creditors from taking further proceedings and providing that the bankrupt deposit in the Brooklyn Savings Bank until further order of this Court $2 per week; such deposits to be withdrawn only on order of this Court and on countersignature of the Clerk thereof.
The bankrupt paid no heed to the order of the City Court or to the one entered by this Court until the specifications of objections were filed, at which time he deposited $15.00 which was not sufficient by far to cover the amount required by the orders to cover the judgment. An affidavit was filed by the bankrupt, stating that he was unable to deposit the $2 per week in the Brooklyn Savings Bank.
At no time did the bankrupt ask to be relieved of paying this amount each week. He is' in contempt of the City Court and of this Court for failure' to obey the order entered by the City Court and the order of this Court. It is unnecessary to refer to the decision of the Referee, except to state that he must be sustained. A discharge cannot be granted to any bankrupt who wilfully disobeys an order of this Court or any other Court.
The Motion is denied. Settle order on notice.